JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 22, 2010, be affirmed. Whatever the scope of appellant’s right of access to Bar Counsel records, the 1997 and 2009 letters filed as exhibits to his brief indicate that the appellees do not have copies of the oath of office at issue here, and appellant offers nothing undermining this conclusion. We therefore affirm the dismissal of his complaint for failure to state a claim.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.